                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
               Plaintiff,                         §
v.                                                §
                                                  §     CRIMINAL ACTION NO. 4:12-CR-49
TIMOTHY MICHAEL DIGRISTINE,                       §
                                                  §
               Defendant.                         §


                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the above-referenced criminal action, the Court having

heretofore referred the request for the revocation of Defendant’s supervised release to the United

States Magistrate Judge for proper consideration.      The Court has received the Report and

Recommendation of the United States Magistrate Judge pursuant to its order. Defendant having

waived allocution before the Court as well as his right to object to the report of the Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate Judge are

correct.

       It is therefore ORDERED that the Report and Recommendation of United States

Magistrate Judge is ADOPTED as the opinion of the Court.

       It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

       It is further ORDERED that Defendant be committed to the custody of the Bureau of

Prisons for a term of eight (8) months of imprisonment, with a term of supervised release of forty

(40) months to follow.
       The Court further recommends the imposition of the special conditions set forth in the

Report and Recommendation.

       The Court also recommends that Defendant be housed in a Bureau of Prisons facility in

Texarkana, Texas, if appropriate.


So ORDERED and SIGNED this 10th day of September, 2019.




                                              ____________________________________
                                              SEAN D. JORDAN
                                              UNITED STATES DISTRICT JUDGE




                                             2
